Exhibit ARTICLES OF INCORPORATION JACKSONVILLE BANCORP, INC. The undersigned, Alan Schick, whose address is 5335 Wisconsin Avenue, N.W., Suite 780, Washington, DC 20015, being at least eighteen years of age, acting as incorporator, does hereby form a corporation under the general laws of the State of Maryland, having the following Articles of Incorporation (the “Articles”): ARTICLE1.Name.The name of the corporation is Jacksonville Bancorp, Inc. (herein the “Corporation”). ARTICLE2.Principal Office.The address of the principal office of the Corporation in the State of Maryland is c/o CSC-Lawyers Incorporating Service Company, 7 St.
